Title: To Thomas Jefferson from William C. C. Claiborne, 4 June 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            New Orleans June 4. 1806.
                        
                        Mr. Roebelt, who has been appointed United States Factor for the Post of Nachetoches, is now in this City. He
                            is awaiting at this place, his instructions, and seems at this time to be uninformed as to the duties which are expected
                            of him. In his Commission he is named the Factor for the Post of Nachetoches, and it would seem therefrom that his agency
                            would be confined solely to the management of the Indian Store; but from some private letters which have been addressed to
                            Mr. Roebelt by some members of Congress, he is under an impression that his agency is to extend to the introduction of
                            civilization among the Indians; and is therefore the more anxious to receive his general instructions.
                        My official letters to the Secretary of State will acquaint you with the state of things in this quarter.
                        The territorial Legislature will adjourn on Saturday next, and I shall really feel myself greatly relieved. A
                            Territorial Legislature never fails to embarrass the Executive; but one composed like ours, of a majority of French
                            numbers, will render unpleasant the time of any Governor who has opinions of his own, and firmness enough to adhere to
                            them. I always thought than an early extension of the Representative system to this Territory was a hazardous experiment;
                            and of this I am now convinced. It is indeed certain that the Executive and the two Houses of assembly do not harmonize.—But a stranger arriving in the Country would not probably hear of the difference—unless indeed he should fall in with
                            Daniel Clark, Evan Jones, or Peter Darbigny! These men, when not engaged in doing acts which may embarrass the American
                            Government, and render my time unpleasant—are most pleased in talking of them;—but really the great body of Society here
                            are apparently tranquil— a great degree of political apathy privails. 
                  I
                            have the honor to be, Sir, with great respect, Your faithful friend
                        
                            William C. C. Claiborne
                            
                        
                    